Title: To George Washington from Daniel St. Clair, 27 February 1791
From: St. Clair, Daniel
To: Washington, George



Honored Sir
Montgomery County [Md.] Feby 27. 1791

As it is probable there will be a number of Persons appointed to Collect the Excises in pursuance of the Excise Bill at present before Congress—If you think me Duly qualified to fill an Office for that purpose—I request the favour, to be preferred in the

District that may be formed in the Western part of this State—I am with respect Honored Sir Your Humble Servant

D. St Clair

